Case: 20-10222     Document: 00515734595         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 5, 2021
                                  No. 20-10222
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Wiley Raymond Phillips,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-302-6


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:*
          The defendant pled guilty to conspiracy to possess with intent to
   distribute a controlled substance. The district court imposed a below-
   Guidelines sentence.      The defendant argues that the district court
   procedurally erred in imposing the sentence. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10222      Document: 00515734595           Page: 2    Date Filed: 02/05/2021




                                     No. 20-10222


              FACTUAL AND PROCEDURAL BACKGROUND
          Wiley Raymond Phillips pled guilty to conspiracy to possess with
   intent to distribute methamphetamine. The presentence investigation report
   (“PSR”) calculated a total offense level that included a two-level
   enhancement under United States Sentencing Guidelines Section
   2D1.1(b)(5) because Phillips’ offense involved imported methamphetamine
   (the “importation enhancement”). The total offense level, combined with
   Phillips’ criminal history category, yielded a Guidelines range of 235 to 293
   months’ imprisonment. Because the statutory maximum for the offense was
   20 years, see 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C), the upper limit of the
   Guidelines range was reduced to 240 months.
          Phillips moved to vary downward from the Guidelines range. Among
   other arguments, Phillips objected to the importation enhancement. Phillips
   argued that there was no evidence he knew the methamphetamine involved
   in his offense was imported. Though he conceded that the district court
   could apply the importation enhancement anyway, he argued that the district
   court should exercise its discretion not to apply it. In support, Phillips argued
   that the enhancement was arbitrary because it did not reflect increased
   culpability. Phillips also argued that the enhancement did not deter the
   importation of drugs.
          At the sentencing hearing, Phillips’ counsel and the district court
   engaged in the following colloquy about Phillips’ objection:
          THE COURT: Who am I, as the Judge, to question the United
          States Sentencing Commission and their studies that they’ve
          done and the background behind this importation
          enhancement, which the Fifth Circuit has told me it’s perfectly
          appropriate to give in these circumstances?
          MR. COFER: The Fifth Circuit — well, Your Honor —




                                          2
Case: 20-10222      Document: 00515734595          Page: 3   Date Filed: 02/05/2021




                                    No. 20-10222


          THE COURT: Isn’t that stepping outside of my lane, so-to-
          speak?
          MR. COFER: Absolutely not, Your Honor. Since Booker,
          Gall, Kimbrough, you can say you wholly disagree with the
          [G]uidelines and you think that they’re foolish as long as
          you’ve acknowledged them.
          THE COURT: I bet I wouldn’t last very long with the Fifth
          Circuit if I made that type of statement, but go ahead.
          MR. COFER: Well, Your Honor, that’s — that’s happened in
          the purity cases that we have where [G]uidelines are
          outrageously high.
          THE COURT: I understand. And I understand what [another
          judge in this district’s] position is on those cases. And again,
          given what I see my role as a judge is, I understand the
          argument, something I take into consideration in sentencing,
          but it’s not something where I’m just going to say, [“]You
          know what, I don’t like these [G]uidelines, I’m not going to
          follow them.[”] To me that’s stepping outside of the lane. I
          think it’s something that Congress requires me to consider.
          But, anyway, go ahead.
          After briefly arguing that there was no empirical connection between
   the importation enhancement and culpability, Phillips’ counsel moved on to
   other sentencing arguments. In concluding his arguments, he stated that he
   understood “the Court is not inclined to take away the levels for the
   importation” but urged that “the Court can reasonably consider . . . the
   distance between [Phillips] and Mexico in the scheme that would support at
   least a one-level variance.” The district court responded, “You made a very
   eloquent argument, although a large part of it I do disagree with, particularly
   when it comes to my consideration of the guidelines. I do think it’s
   something I can’t just [wholly] jettison.”




                                         3
Case: 20-10222       Document: 00515734595           Page: 4   Date Filed: 02/05/2021




                                      No. 20-10222


            The district court continued the hearing and did not announce a
   sentence until a second hearing a week later. At that hearing, the district
   court granted a downward departure of ten months from the minimum of the
   Guidelines range because Phillips had completed a term of imprisonment for
   a related offense. The district court then imposed a sentence of 225 months.
            In explaining the sentence, the district court stated that it had
   considered the Section 3553(a) factors, including the “advisory sentencing
   [G]uidelines.” Phillips renewed his objections to the sentence, including an
   objection to the court’s treatment of “the [G]uidelines as mandatory as it
   relates to the importation levels.”         The district court overruled those
   objections. Phillips appealed.


                                    DISCUSSION
            Phillips argues that the district court committed procedural error by
   treating the importation enhancement as mandatory. In this instance, we
   review de novo whether the district court committed that procedural error.
   United States v. Harris, 702 F.3d 226, 229 (5th Cir. 2012).
            When sentencing a defendant, a district court must first calculate the
   Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007).
   Next, the district court must allow “both parties an opportunity to argue for
   whatever sentence they deem appropriate.” Id. at 49. Finally, “the district
   judge should . . . consider all of the § 3553(a) [sentencing] factors to
   determine whether they support the sentence requested by a party.” Id. at
   49–50.
            In this last step, a district court “may not presume that the Guidelines
   range is reasonable.” Id. at 50. Instead, it “must make an individualized
   assessment based on the facts presented.” Id. As part of that individualized




                                           4
Case: 20-10222      Document: 00515734595          Page: 5   Date Filed: 02/05/2021




                                    No. 20-10222


   assessment, the district court has discretion to vary from the Guidelines. The
   district court may vary because it “finds a particular case outside the
   heartland to which the Commission intends individual Guidelines to apply.”
   Kimbrough v. United States, 552 U.S. 85, 109 (2007) (quotation marks
   omitted). It may also vary because the Guidelines “fail[] properly to reflect
   § 3553(a) considerations even in a mine-run case.” Id. (quotation marks
   omitted).
          A district court commits procedural error when it fails to follow this
   process for sentencing, including when it fails to appreciate its discretion
   under the Guidelines. United States v. Burns, 526 F.3d 852, 861–62 (5th Cir.
   2008). In reviewing for procedural errors, we have looked for explicit
   evidence that the district court lacked awareness of its discretion under the
   Guidelines. In Burns, we vacated and remanded for resentencing where the
   district court stated that it had “no-limited discretion, if any,” to vary from
   the Guidelines based on a policy disagreement. Id. at 861. Finding error, we
   held that the defendant was “entitled to have his sentence set by a judge
   aware of the discretion that Kimbrough has announced.” Id. at 862.
          We also reviewed a district court’s failure to appreciate its discretion
   under the Guidelines in another case.           The district court there had
   erroneously held that it lacked discretion to consider evidence of a
   defendant’s cooperation in the absence of a motion from the government
   under Section 5K1.1 of the Guidelines. United States v. Robinson, 741 F.3d
   588, 599–601 (5th Cir. 2014). In concluding that the district court had
   committed procedural error, we emphasized that the district court was
   “quite explicit in rejecting its authority to consider the evidence of [the
   defendant’s] cooperation.” Id. at 601. We distinguished a case where the
   district court merely “evinced doubt or hesitation” about its discretion. Id.
   We also distinguished a case where the district court “understood its
   discretion” but declined to exercise it. Id.



                                          5
Case: 20-10222      Document: 00515734595          Page: 6    Date Filed: 02/05/2021




                                    No. 20-10222


          Here, the district court never explicitly disclaimed authority to vary
   from the Guidelines. To the contrary, the district court referred to the
   Guidelines as “advisory.” The district court also acknowledged the position
   of another judge who varied from the Guidelines based on a policy
   disagreement, noting that it understood that judge’s reasoning.
          Phillips argues that the district court’s “trepidation about a possible
   reversal” is explicit evidence that the district court lacked awareness of its
   discretion under the Guidelines. To support that argument, Phillips quotes
   an exchange where his counsel told the district court it could “say [that it]
   wholly disagree[s] with the [G]uidelines and . . . think[s] that they’re foolish
   as long as [it] acknowledged them.” The district court responded, “I bet I
   wouldn’t last very long with the Fifth Circuit if I made that type of
   statement.”
          This exchange does not disclose ignorance of the district court’s
   discretion to vary from the Guidelines. It instead shows that the district court
   properly understood its obligation to give “respectful consideration to the
   Guidelines.” Kimbrough, 552 U.S. at 101.          While a district court has
   discretion to vary from the Guidelines, it must “consider the extent of the
   deviation and ensure that the justification is sufficiently compelling to
   support the degree of the variance.” Gall, 552 U.S. at 50. The Supreme
   Court has found it “uncontroversial that a major departure should be
   supported by a more significant justification than a minor one.” Id.
          Rather than signaling ignorance of the discretion to vary, we interpret
   the district court’s statements, particularly those about its “role” and
   “lane,” to reflect its hesitation before exercising discretion. We find no error
   in that hesitancy. After all, a district court is “never required to vary under
   Kimbrough.” United States v. Malone, 828 F.3d 331, 339 (5th Cir. 2016).




                                          6
Case: 20-10222      Document: 00515734595           Page: 7    Date Filed: 02/05/2021




                                     No. 20-10222


          Phillips argues that the district court’s hesitance to vary amounts to
   an abdication of the responsibility to individually assess the facts during
   sentencing. We acknowledge that if a district court stated that it categorically
   refused to vary from the Guidelines under any circumstance, then such a
   statement would be akin to applying the erroneous presumption that the
   Guidelines must be considered reasonable. See Gall, 552 U.S. at 50. Here,
   though, we do not interpret the district court’s statements as reflecting such
   an absolute refusal to vary. Instead, we interpret the district court to say that
   it would require weighty reasons to do so. We hold that the district court did
   not procedurally err in imposing Phillips’ sentence.
          AFFIRMED.




                                          7